Name: 2002/41/EC: Commission Decision of 21 January 2002 concerning certain further detailed conditions for the granting of authorisation for the removal of pigs from holdings located within the protection and surveillance zones established in Spain in relation to classical swine fever (Text with EEA relevance) (notified under document number C(2002) 105)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  organisation of transport;  agricultural activity;  agri-foodstuffs;  Europe;  means of agricultural production
 Date Published: 2002-01-22

 Avis juridique important|32002D00412002/41/EC: Commission Decision of 21 January 2002 concerning certain further detailed conditions for the granting of authorisation for the removal of pigs from holdings located within the protection and surveillance zones established in Spain in relation to classical swine fever (Text with EEA relevance) (notified under document number C(2002) 105) Official Journal L 019 , 22/01/2002 P. 0047 - 0049Commission Decisionof 21 January 2002concerning certain further detailed conditions for the granting of authorisation for the removal of pigs from holdings located within the protection and surveillance zones established in Spain in relation to classical swine fever(notified under document number C(2002) 105)(Text with EEA relevance)(2002/41/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever(1), and in particular Article 11(1)(f), Article 25(3) and Article 29(4) thereof,Whereas:(1) Outbreaks of classical swine fever have occurred in the comarca of Osona in the Province of Barcelona in CataluÃ ±a in Spain.(2) Spain is adopting the measures to control the disease within the framework of Directive 2001/89/EC.(3) In relation to these outbreaks of disease, the Commission adopted: (i) Decision 2001/925/EC of 20 December 2001 concerning certain protection measures relating to classical swine fever in Spain and repealing Decision 2001/863/EC(2), as last amended by Decision 2002/31/EC(3); (ii) Decision 2002/33/EC of 14 January 2002 on the use of two slaughterhouses, in accordance with Article 10(1)(b) of Council Directive 2001/89/EC, by Spain(4); (iii) Decision 2002/32/EC of 14 January 2002 on marking and use of pigmeat in application of Article 11 of Council Directive 2001/89/EC concerning Spain(5).(4) Articles 10 and 11 of Directive 2001/89/EC establish the measures to be applied in the protection and surveillance zones established around the outbreak sites, which include a ban to the movement of pigs from the holdings located in these zones and the conditions to grant derogation to this ban. Due to the occurrence of several disease outbreaks after early December 2001 and the consequent prolonged standstill of pigs, welfare problems have arisen in holdings situated in the established zones, which could be solved by allowing the animals removal from the holdings. Movement of pigs may, however, present a risk of further disease spreading, which may lead to particularly serious consequences given the high density of pigs in the concerned area.(5) The provisions of Directive 2001/89/EC shall be applied in the Member States from 1 November 2002. Pending the application of this Directive, further transitional provisions on the control of classical swine fever may be adopted in accordance with the Regulatory Committee Procedures.(6) It is therefore appropriate to establish further detailed conditions for the granting of authorisation by the competent Spanish authorities for the removal of pigs from the holdings located within the established zones, to be moved to slaughterhouses, within the framework of Directive 2001/89/EC. The fresh meat from these pigs shall be then either processed or stamped and treated in accordance with Article 10(3)(f) of the said Directive.(7) For the sake of clarity, it is appropriate to repeal Decision 2002/32/EC, that cannot be successfully enforced due to the occurrence of recent disease outbreaks.(8) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Spain may grant authorisation for the removal of pigs from holdings located in the protection and surveillance zones established before 15 January 2002 in the comarca of Osona in the Province of Barcelona in CataluÃ ±a, to be moved to slaughterhouses in accordance with Article 10(2) and Article 11(2) of Directive 2001/89/EC, provided that, in addition to the measures laid down in Article 10(3) of the said Directive, the following conditions are fulfilled:(a) the pigs shall be moved only from holdings which:- do not contain any pigs suspected to be infected with classical swine fever virus, or- have not been recognised as contact holding in accordance with Article 7(1) of Directive 2001/89/EC;(b) the pigs shall be moved to one of the slaughterhouses referred to in Decision 2002/33/EC;(c) before authorisation is given to move the pigs, the clinical examination to be carried out by an official veterinarian shall be carried out within the 24-hour period prior to moving the pigs and in accordance with the procedures laid down in part I of the Annex;(d) samples for serological or virological tests from the pigs shall be taken at slaughter in accordance with the procedures laid down in part II of the Annex.Article 2Spain shall ensure that abattoirs designated to receive the pigs referred to in Article 1 do not, on the same day, accept pigs for slaughter other than the pigs in question.Article 3Decision 2002/32/EC is hereby repealed.Article 4This Decision is applicable until 28 February 2002.Article 5This Decision is addressed to the Member States.Done at Brussels, 21 January 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 316, 1.12.2001, p. 5.(2) OJ L 339, 21.12.2001, p. 56.(3) OJ L 13, 16.1.2002, p. 31.(4) OJ L 13, 16.1.2002, p. 35.(5) OJ L 13, 16.1.2002, p. 32.ANNEXPART IPROCEDURES FOR THE CLINICAL EXAMINATION OF PIGSThe clinical examination must be in accordance with the following procedures:(a) a check of the production and health records of the holding must be carried out, if these records are available;(b) an inspection in all premises of the holding must be carried out;(c) the clinical examination must be carried out on all premises in which the pigs to be moved are kept;(d) it must include the taking of body temperature. The minimum number of the pigs to be checked must allow for the detection of fever if it occurs at a prevalence of 20 % with 95 % confidence on the premise where the pigs to be moved are kept. However, in case of breeding sows or boars, the minimum number of pigs to be checked must allow for the detection of fever if it occurs at a prevalence of 5 % with 95 % confidence on the premise where the pigs to be moved are kept. The checking of temperature must primarily concern the following pigs or group of pigs:- sick or anorexic pigs,- pigs recently recovered from disease,- pigs recently introduced in the holding or for which any contact with a potential source of classical swine fever virus has been identified,- pigs already sampled and serologically tested for classical swine fever, in case the results of these tests do not allow to rule out classical swine fever.PART IIPROCEDURES FOR THE SAMPLING AND TESTING OF PIGS AT SLAUGHTERBlood samples for serological tests or blood or tonsils samples for virological tests must be taken from the pigs proceeding from each premise of the holding from which they have been moved.The minimum number of samples to be taken must allow for the detection of 10 % seroprevalence of virus prevalence with 95 % confidence on each premise.The type of samples to be taken and the test to be used will be in accordance with the instructions of the competent authority, which will take into account the range of tests that can be performed, the sensitivity of these tests and the epidemiological situation.In case clinical signs or post-mortem lesions suggesting classical swine fever are detected when the pigs are slaughtered or killed, the competent authority shall ensure that further appropriate sampling and virological testing are immediately carried out.